DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor or indicator” located on a phone or computer of claim 4; “the second sensor located on the blade” of claim 7; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The amendment filed 11/29/2021 is objected because it introduces new matter into the disclosure. The added material which is not supported by the original disclosure is as follows: 
-The exact location of sensor (20) shown in currently amended Figure 1. Examiner notes that while the specification provides support for the sensor being on the razor blades, there does not appear to be support for an exact location of the sensor on the razor blade, or which razor blade the sensor may be placed.
-Two of the same processor as currently shown in Figure 6. Examiner notes the processor (540) is in the base of the handle of the razor (500) and also within the smartphone or computer. The specification appears to only provide support for one such processor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedland (U.S. Patent No. 5,347,715).
Regarding claim 8, Friedland teaches a shaving system, comprising a shaver (91) including a handle (1), a razor cartridge (3), a switch including two electrical contacts (21, 22) configured to transition between a first configuration, in which the two electrical contacts are spaced apart from one another forming an open circuit, and a second configuration, in which the two electrical contacts are in contact with one another forming a closed circuit (Figures 3 and 4; Col. 2, Lines 42-56; and a processor operably coupled to the switch, wherein the processor is configured to determine a number of shaving strokes taken with the shaver based on a number of transitions from the second configuration to the first configuration (Figures 1, 3 and 4; Col. 2, Lines 56-61 and Col. 3, Lines 37-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent Pub. No. 2017/0232624) as evidenced by Perry (U.S. Patent No. 6,054,978) in view of Moeskops (U.S. Patent Pub. No. 2019/0290359; Examiner notes the Foreign priority date to be August 5th 2016 thereby permitting the reference as relevant prior art).
Regarding claim 1, King teaches a shaving system comprising a shaver (2) having a handle (3), a razor cartridge (1), and a first sensor (10)(accelerometer for movement) and is configured to detect a characteristic of the shaver or a body part of a user and to generate a sensor signal representative of the characteristic (Figures 1-2 and Paragraph 0039); a processor (50) operably coupled to the first sensor and having at least one algorithm stored thereon for analyzing the sensor signal to determine a status of a shaving session (Paragraphs 0038, 0054 and 0057), wherein the processor is configured to generate an alert through a smart device application (Paragraph 0038), audio, lights, and/or vibration that the shaver has exceeded a usage threshold or to automatically place an order for one or more new shaving components by contacting a merchant unit when a determined number of shaving strokes exceeds the usage threshold (Paragraph 0068); and an indicator operably coupled to the processor, wherein the indicator is configured to provide feedback to the user regarding the status of the shaving session (Paragraphs 0040, 0041 and 0045).
King does not provide the first sensor includes a socket and a ball rotatable within the socket.
Perry provides evidence it is known in the art of computer mice to utilize a socket and a ball rotatable within the socket (Figures 1 and 2)
Moeskops teaches it is known in the art of shavers to incorporate a hair cutting device (2) with a movement sensor (9) as an accelerometer (Paragraph 0047) and a movement sensor as a ball sensor (Paragraph 0048; Examiner notes the prior art specifically uses computer mice as an example and has provided evidence of such a ball and socket in Perry above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of King to incorporate the teachings of Moeskops to provide the hair cutting device with a movement sensor as a ball sensor with a ball and socket rotatable therein. In doing so, it allows for detection of direct movement relative to the user (Paragraph 0048).
Regarding claim 2, the modified device of King provides wherein the shaver includes a second sensor (26), the first sensor is an accelerometer (King Paragraph 0039) and the second sensor includes a proximity sensor (King Paragraph 0036).
Regarding claim 3, the modified device of King provides wherein the processor or the indicator is located on a base, wherein the base is separate from the shaver (King Paragraph 0038).
Regarding claim 4, the modified device of King provides wherein the processor or the indicator is located on either a phone or a computer (King Paragraph 0038).
Regarding claim 5, the modified device of King provides wherein the processor or the indicator is incorporated as part of the shaver (King Paragraph 0038).
Regarding claim 6, the modified device of King provides the second sensor is located on the on the razor cartridge and wherein the first sensor is located on the razor cartridge (King Figure 1 and Paragraph 0045)
Regarding claim 7, the modified device of King provides wherein the razor cartridge further includes a blade (7), and the first sensor is located on the cartridge and the second sensor is located on the blade (King Figure 1 and Paragraphs 0031 and 0045).

Regarding claim 15, King teaches shaving system, comprising a handle (3), a cartridge (1) including a skin-contacting surface (S1) coupled to the handle (2)(See annotated Figure 1 below); one or more blades (7) coupled to the skin-contacting surface (Figure 1); one or more sensors (10) configured to detect movement of the skin- contacting surface relative to a skin surface of a user (Paragraphs 0038, 0054 and 0057) and a processor (50) operably coupled to the one or more sensors, the processor is configured to determine a number of shaving strokes taken with the one or more blades (Paragraph 0068).

    PNG
    media_image1.png
    282
    605
    media_image1.png
    Greyscale

King does not provide the sensor including a socket and a ball rotatable within the socket or the number of shaving strokes taken with the one or more blades based at least in part on rotation of the ball within the socket.
Perry provides evidence it is known in the art of computer mice to utilize a socket and a ball rotatable within the socket (Figures 1 and 2)
Moeskops teaches it is known in the art of shavers to incorporate a hair cutting device (2) with a movement sensor (9) as an accelerometer (Paragraph 0047) and a movement sensor as a ball sensor to determine shaving strokes measured by movements of the hair cutting device with respect to  the users skin (Paragraph 0048; Examiner notes the prior art specifically uses computer mice as an example and has provided evidence of such a ball and socket in Perry above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of King to incorporate the teachings of Moeskops to provide the hair cutting device with a movement sensor as a ball sensor with a ball and socket rotatable therein to determine shaving strokes. In doing so, it allows for detection of direct movement relative to the user (Paragraph 0048).

Regarding claim 18, the modified device of King teaches wherein the processor is configured to generate an alert through a smart device application (Paragraph 0038), audio, lights, and/or vibration, that the shaving system has exceeded a usage threshold or to automatically place an order for one or more new shaving components by contacting a merchant unit when the determined number of shaving strokes exceeds the usage threshold (Paragraph 0068).
Regarding claim 19, the modified device of King teaches further including a processor (50)(King Paragraphs ***) operably coupled to the one or more sensors, wherein the processor is configured to analyze a shaving technique of a user based on the detected movement (Paragraphs 0047-0048 Moeskops).
Regarding claim 20, the modified device of King teaches wherein the processor is configured to generate an alert delivered through one or more feedback mechanisms to notify a user of suboptimal shaving technique based on at least one of a length of a shaving stroke of the user, a frequency of shaving strokes of the user, a tempo of shaving strokes of the user, or a force of the shaving strokes of the user (King Paragraphs 0067-0068 and Moeskops Paragraphs 0047-0048).
Regarding claim 21, the modified device of King teaches, wherein the one or more sensors includes a first sensor (10) and a second sensor (26), wherein the first sensor is an accelerometer (King Paragraph 0039) and the second sensor includes a proximity sensor (Paragraph 0036 King).
Regarding claim 22, the modified device of King teaches wherein the processor is located on a base, wherein the base is separate from a shaver, wherein the shaver is comprised of the handle, the cartridge, the one or more blades, and the one or more sensors (King Paragraph 0038).
Regarding claim 23, the modified device of King teaches wherein the processor is located on either a phone or a computer (King Paragraph 0038).
Regarding claim 24, the modified device of King teaches, wherein the first sensor is located on the cartridge and the second sensor is located on the handle or on the cartridge (King Figure 1 and Paragraph 0045).
Regarding claim 25, the modified device of King teaches, wherein the first sensor is located on the cartridge and the second sensor is located on the one or more blades (King Figure 1 and Paragraphs 0031 and 0045).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friedland (U.S. Patent No. 5,347,715) in view of Schnak (U.S. Patent Pub. No. 2007/0050995).
Regarding claim 12,Friedland does not provide wherein the processor is configured to determine a length of each shaving stroke based on an amount of time that the two electrical contacts are spaced apart from one another during a given shaving stroke.
Schnak teaches it is known in the art of shavers to incorporate a shaving device (10) including a processor is configured to determine a length of each shaving stroke based on an amount of time that the two electrical contacts are spaced apart from one another during a given shaving stroke (paragraphs 0140-0142)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Friedland to incorporate the teachings of Schnak to provide  the processor configured to determine a length of stroke based on a time interval. In doing so it allows for appropriate shaving strokes to be determined based on a variety of different shaving strokes performed by the user (Paragraph 0140). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (U.S. Patent No. 5,347,715) in view of King (U.S. Patent Pub. No. 2017/0232624).
Regarding claim 13, Friedland does not provide wherein the processor is configured to generate an alert through a smart device application audio, lights, and/or vibration that the shaver has exceeded a usage threshold or to automatically place an order for at least one new razor cartridge by contacting a merchant when the determined number of shaving strokes exceeds the usage threshold.
King teaches a shaving device wherein a processor is configured to generate an alert through a smart device application Paragraph (0038), audio, lights, and/or vibration that the shaver has exceeded a usage threshold or to automatically place an order for at least one new razor cartridge by contacting a merchant when the determined number of shaving strokes exceeds the usage threshold (Paragraph 0068).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Friedland to incorporate the teachings of King to provide a processor with automated blade replacement means. In doing so, it allows for the automatic replacement of razor cartridges based on the users habits of shaving (paragraph 0068).

Regarding claim 14, King teaches s having device wherein a processor is configured to prepare a recommendation to be delivered through one or more feedback mechanisms that a user purchase a different razor cartridge based at least in part on the determined number of shaving strokes taken with the shaver (Paragraphs 0067-0068).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Friedland to incorporate the teachings of King to provide a processor with automated blade replacement means. In doing so, it allows for the automatic replacement of razor cartridges based on the user’s habits of shaving (paragraph 0068).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/26/2022Examiner, Art Unit 3724      

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724